OPINION ON MOTION FOR REHEARING AND/OR . CLARIFICATION
SMITH, Judge.
Upon consideration of Health Quest’s motion for rehearing and/or clarification we agree that this court misstated one of Health Quest’s contentions on page five of our original opinion. This court stated that Health Quest contended Broward County has a greater number of Medicaid patients per 1,000 indigent elderly than other counties when in actuality Health Quest sought to show that Broward County has a fewer number of Medicaid patients per 1,000 indigent elderly than other counties. As we stated in our original opinion, this and other figures were introduced by Health Quest to show that Medicaid patients are not using nursing home beds in Broward County and consequently the indigent elderly are not getting service in Broward County. We adhere to our original opinion that this particular factor (as well as the other three factors relied upon by Health Quest) are considered in the bed need methodology provided for in Rule 10-5.11(21). Specifically, Rule 10-5.11(21) does measure projected need for nursing home beds based in part on the number of impoverished elderly persons in the county.
In all other respects the motion for rehearing and/or clarification is denied.
MILLS and THOMPSON, JJ., concur.